Supreme Court of Texas
                             ══════════
                              No. 20-0384
                             ══════════

    In re Christianson Air Conditioning & Plumbing, LLC and
                 Continental Homes of Texas, LP,
                                 Relators

   ═══════════════════════════════════════
           On Petition for Writ of Mandamus
   ═══════════════════════════════════════

                      Argued September 28, 2021

      JUSTICE BUSBY delivered the opinion of the Court, in which Chief
Justice Hecht, Justice Lehrmann, Justice Devine, Justice Blacklock,
Justice Bland, Justice Huddle, and Justice Young joined, and in which
Justice Boyd joined except as to Part II.B.

      This petition for writ of mandamus concerns the scope of available
discovery regarding personal jurisdiction under Texas Rule of Civil
Procedure 120a. After the parties failed to agree on the scope of two
corporate representative depositions, the trial court granted a motion to
compel the depositions on a list of thirty topics proposed by the plaintiffs.
The court of appeals granted mandamus relief for the nonresident
defendant, concluding that the trial court abused its discretion when it
compelled discovery on certain topics that touched both jurisdictional
and merits issues. The plaintiffs seek mandamus relief from this Court,
contending that—at least where specific jurisdiction is asserted—Rule
120a discovery need not relate exclusively to the jurisdictional issue. We
agree.
         Neither the text of Rule 120a nor our cases support the court of
appeals’ position. The trial court did not abuse its discretion simply by
compelling discovery on jurisdictional topics that overlap with the
merits. Rather, we hold that trial courts should apply the following
standard: the information sought must be essential to prove at least one
part of the plaintiff’s theory of personal jurisdiction. In addition, general
principles that limit the scope of discovery apply equally to jurisdictional
discovery. We conditionally grant mandamus relief, direct the court of
appeals to vacate its mandamus order, and instruct the trial court to
apply these standards to the particular deposition topics that remain in
dispute.

                              BACKGROUND

         The underlying suit concerns water leaks from plastic pipe made
of crosslinked polyethylene, commonly known as PEX. The relators—
Texas plumbing installer Christianson Air Conditioning and Plumbing,
LLC and homebuilder Continental Homes of Texas, LP (together
“Christianson”)—sued Indiana pipe manufacturer NIBCO, alleging that
NIBCO-branded PEX leaked after Christianson installed it in
thousands of Central Texas homes built by Continental and others.
Christianson also brought claims for strict products liability, negligence,
and fraud—among others—against the real party in interest, Canadian
engineering firm Jana Corporation. Christianson alleged that NIBCO




                                     2
hired Jana to reformulate NIBCO’s defective PEX pipe and to maintain
certification of the pipe in the Texas market.
      Jana filed a special appearance to contest personal jurisdiction
under Texas Rule of Civil Procedure 120a, asserting that Christianson
could not establish minimum contacts between Jana and Texas. In
response to Jana’s special appearance, Christianson moved for a
continuance and to compel jurisdictional discovery.
      While Jana’s special appearance and Christianson’s motions were
pending, the parties entered into a Rule 11 agreement. Jana agreed to
make two of its executives—Wayne Bryce and Ken Oliphant—available
for corporate representative depositions related to the special
appearance, but the parties did not reach complete agreement on the
scope of the depositions.
      At the trial court hearing on Christianson’s motion to compel,
Christianson proposed an amended list of thirty deposition topics. Jana
argued that the topics impermissibly touched the merits of the case. The
trial court received supplemental briefing after the hearing and granted
Christianson’s motion to compel, ordering that the depositions cover all
thirty topics. Jana then filed a petition for writ of mandamus in the
Third Court of Appeals, challenging nine of the deposition topics. The
court of appeals granted Jana mandamus relief on eight of the nine
topics, holding that the trial court abused its discretion because
jurisdictional discovery “must relate exclusively to the jurisdictional
question.” In re Jana Corp., 628 S.W.3d 526, 528, 530 (Tex. App.—
Austin 2020, orig. proceeding).




                                    3
      Christianson then filed a petition for writ of mandamus in this
Court, arguing that the trial court did not abuse its discretion when it
ordered jurisdictional discovery that overlapped with the merits. In
Christianson’s view, overlap between jurisdictional and merits issues is
inevitable when a plaintiff seeks discovery regarding a defendant’s
forum contacts related to the litigation.
      Christianson challenges the court of appeals’ holding as to six
specific topics. The topics that remain in dispute are:

      No. 17: JANA’s studies, tests, investigations and
      assessments of NIBCO’s PEX 1006 as it relates to the
      performance of NIBCO PEX 1006 in field conditions in
      Texas.

      No. 18: JANA’s studies, tests, investigations, and
      assessments of PE and PEX generally as it relates to the
      performance of PE and PEX in field conditions in Texas.

      No. 21: JANA’s efforts to assist NIBCO in maintaining
      certification for the sale of NIBCO PEX products at issue
      in this lawsuit which caused injury to the Plaintiff in
      Texas.

      No. 24: JANA’s knowledge of problems with PEX pipe sold
      by NIBCO and CPI (e.g., leaks, cracks, failures, pinhole
      leaks, oxidative failure, outside diameter, certain failures
      to meet ASTM 876 and F2023, variability in the PEX pipe,
      aggressive environments, etc.) at issue in this lawsuit
      which caused injury to the Plaintiff in Texas.1

      No. 27: JANA’s knowledge and impact of conditions,
      including but not limited to, high temperature, high
      pressure, hot chlorinated water, level of antioxidants, level


      1   CPI is a prior owner of NIBCO’s PEX product line.




                                      4
      of cross-linking, levels of stabilization, electronic beaming,
      oxidative degradation, and UV radiation on PEX pipe such
      as the NIBCO PEX products at issue in this lawsuit with
      end use or field conditions like those in Texas.

      No. 30: JANA’s testing, inspection, investigation and
      assessment of any failed NIBCO PEX products at issue in
      this lawsuit.

                                ANALYSIS

I.    Discovery under Rule 120a is limited to information
      essential to the plaintiff’s theory of personal jurisdiction.

      To determine the scope of available discovery regarding personal
jurisdiction, we begin with the relevant rule.       Texas Rule of Civil
Procedure 120a addresses the procedures for making and contesting
special appearances.     Among other things, the rule sets out the
materials that may form the basis of a trial court’s ruling on a special
appearance: “the pleadings, any stipulations made by and between the
parties, such affidavits and attachments as may be filed by the parties,
the results of discovery processes, and any oral testimony.” TEX. R. CIV.
P. 120a(3). We have described “relevant discovery” as “a vital part of
resolving a special appearance.” Exito Elecs. Co. v. Trejo, 142 S.W.3d
302, 307 (Tex. 2004).
      When a party opposing a special appearance lacks “facts
essential” to its opposition, a trial court may order a continuance to allow
the party to obtain jurisdictional discovery. TEX. R. CIV. P. 120a(3)
(“Should it appear from the affidavits of a party opposing the motion
that he cannot . . . present by affidavit facts essential to justify his
opposition, the court may order a continuance to permit affidavits to be




                                     5
obtained or depositions to be taken or discovery to be had or may make
such other order as is just.”). Continuances for jurisdictional discovery
are reviewed under an abuse-of-discretion standard. BMC Software
Belg., N.V. v. Marchand, 83 S.W.3d 789, 800 (Tex. 2002) (concluding
trial court did not abuse its discretion by denying party’s motion for
continuance to conduct further jurisdictional discovery where party had
“ample time to conduct, and did conduct, discovery”); see Villegas v.
Carter, 711 S.W.2d 624, 626 (Tex. 1986).
      Though the text of Rule 120a does not address the scope of
jurisdictional discovery directly, its “essential” facts standard for a
continuance is informative, and our prior cases have suggested some
further guiding principles. In In re Doe, we observed that “[d]iscovery is
limited to matters directly relevant” to the jurisdictional issue. 444
S.W.3d 603, 608 (Tex. 2014) (orig. proceeding).            Thus, in the
jurisdictional context, it is not enough that the discovery “is reasonably
calculated to lead to the discovery of admissible evidence.” TEX. R. CIV.
P. 192.3(a). Rather, the discovery must target evidence that would make
a disputed fact “of consequence in determining” the jurisdictional issue
“more or less probable.” TEX. R. EVID. 401. Merits discovery on matters
not directly relevant to jurisdiction should be taken only after a special
appearance is denied. Dawson–Austin v. Austin, 968 S.W.2d 319, 321,
323 (Tex. 1998); see TEX. R. CIV. P. 120a(2) (“Any motion to challenge the
jurisdiction provided for herein shall be heard and determined before a
motion to transfer venue or any other plea or pleading may be heard.”).
      Nothing in Rule 120a or our cases suggests that jurisdictional
discovery must relate exclusively to the jurisdictional question, as the




                                    6
court of appeals held.         To the contrary, we have indicated that
jurisdictional discovery may overlap with merits issues in certain
circumstances. See Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554–
55 (Tex. 2000) (comparing evidentiary inquiry to establish personal
jurisdiction with similar inquiries—such as challenges to standing—
that serve as “prerequisite[s] to the plaintiff’s presentation of its
substantive claims”). Indeed, Rule 120a itself recognizes that issues of
fact determined in a special appearance may also be relevant to the
merits, as it expressly leaves those issues open for redetermination at
the merits stage. See TEX. R. CIV. P. 120a(2) (“No determination of any
issue of fact in connection with the objection to jurisdiction is a
determination of the merits of the case or any aspect thereof.”).
         Particularly when a plaintiff asserts a theory of specific personal
jurisdiction, information that is essential in determining whether the
required “connection between the defendant, the forum, and the
litigation”2 exists may also be relevant to the merits. For example, if a
plaintiff sues a nonresident manufacturer or non-manufacturing seller
under the Texas Products Liability Act and alleges specific jurisdiction
under a stream-of-commerce-plus theory, the plaintiff must show that
the defendant placed a product in the stream of commerce to satisfy
elements of both the jurisdictional theory and the statutory standard for
liability on the merits. See TEX. CIV. PRAC. & REM. CODE § 82.001; Asahi
Metal Indus. Co. v. Superior Ct., 480 U.S. 102, 112 (1987) (plurality
opinion). Discovery about placement of the product in the stream of


         2   Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 584 (Tex.
2007).




                                       7
commerce, if disputed, should not be disallowed merely because that
discovery is also relevant to whether the defendant qualifies as a
statutory seller.
       Rule 120a’s “facts essential” phrase has provided a workable
standard for managing discovery in the summary judgment context
under both Texas Rule of Civil Procedure 166a(g) and Federal Rule of
Civil Procedure 56(d).3 Courts have not construed the phrase “facts
essential” in our Rule 166a(g) to mean exclusive. Rather, an “essential”
fact is one necessary to resolve the issue at hand;4 thus, “facts essential”
to one issue may also be relevant to another. Likewise, the Supreme
Court of the United States has interpreted Federal Rule 56(d) to provide
“limited discovery . . . for the purpose of showing facts sufficient to
withstand a summary judgment motion.” First Nat’l Bank of Ariz. v.
Cities Serv. Co., 391 U.S. 253, 265 (1968) (emphasis added).                  Like
“necessary,” “sufficient” does not indicate exclusivity.
       Because neither Rule 120a nor Doe imposes an exclusivity
requirement, the trial court did not abuse its discretion simply because



       3   See TEX. R. CIV. P. 166a(g) (“Should it appear from the affidavits of a
party opposing the motion [for summary judgment] that he cannot for reasons
stated present by affidavit facts essential to justify his opposition, the court
may refuse the application for judgment or may order a continuance to permit
affidavits to be obtained or depositions to be taken or discovery to be had or
may make such other order as is just.”); FED. R. CIV. P. 56(d)(2) (“If a
nonmovant shows by affidavit or declaration that, for specified reasons, it
cannot present facts essential to justify its opposition, the court may: . . . allow
time . . . to take discovery . . . .”).
       4  See Essential, BLACK’S LAW DICTIONARY (11th ed. 2019) (“1. Of,
relating to, or involving the essence or intrinsic nature of something. 2. Of the
utmost importance; basic and necessary.”).




                                         8
it ordered jurisdictional depositions on topics that also touched merits
issues.    “Essential” (Rule 120a(3)) and “directly relevant” (Doe) are
useful starting points for analyzing the scope of jurisdictional discovery.
       Courts must apply these standards with the disputed issues
firmly in mind. Thus, we hold that information sought in jurisdictional
discovery must be essential to prove at least one disputed factor that is
necessary to the plaintiff’s proposed theory or theories of personal
jurisdiction.5 Discovery is not available at the special appearance stage
on any factor that is undisputed, as it is not essential to the plaintiff’s
opposition.
       General principles that limit the scope of discovery also apply
equally to jurisdictional discovery. For example, discovery “should be
limited by the court if it determines” that the “discovery sought is
unreasonably cumulative or duplicative, or is obtainable from some
other source that is more convenient,” or if “the burden . . . outweighs
its likely benefit.” TEX. R. CIV. P. 192.4. Similarly, discovery requests
must be “reasonably tailored” and not “overbroad.” In re CSX Corp., 124
S.W.3d 149, 152–53 (Tex. 2003) (orig. proceeding). Requests must be
“proportional,” In re State Farm Lloyds, 520 S.W.3d 595, 599 (Tex. 2017)
(orig. proceeding), and not “overly burdensome,” In re Weekley Homes,
L.P., 295 S.W.3d 309, 315 (Tex. 2009) (orig. proceeding).




       5  See In re Perl, No. 05-20-00170-CV, 2020 WL 2847533, at *6 (Tex.
App.—Dallas June 2, 2020, orig. proceeding) (mem. op.) (rejecting
jurisdictional interrogatories not “confined to any of the three purposeful
availment factors: Relators’ own activities, aimed at Texas, or the specific
benefit, advantage, or profit Relators would earn from a Texas relationship”).




                                      9
II.   Although the disputed deposition topics include matters
      essential to Christianson’s theory of personal jurisdiction
      over Jana, they are not tailored to cover only those
      matters.

      A.     Defining the essential topics

      Applying    these   principles     here,   the   record   shows   that
Christianson is using a stream-of-commerce-plus theory to argue that
Texas courts have specific personal jurisdiction over Jana in this suit.
Christianson’s challenged jurisdictional discovery must therefore seek
facts essential to prove at least one disputed part of that theory.
      The Due Process Clause of the U.S. Constitution imposes no
obstacle to a Texas court’s exercise of personal jurisdiction over a
nonresident defendant if that defendant has minimum contacts with the
State and the exercise of jurisdiction comports with traditional notions
of fair play and substantial justice. BMC Software, 83 S.W.3d at 795
(citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). These
constitutional requirements are the reason that courts must guard the
boundaries of jurisdictional discovery carefully, keeping in mind that
they cannot constitutionally exercise jurisdiction over a defendant
challenging jurisdiction unless the plaintiff proves these requirements.
This Court “has repeatedly emphasized that discovery may not be used
as a fishing expedition,” and ensuring that “requests [are] reasonably
tailored to include only matters relevant to” the disputed issues is
particularly important in the jurisdictional context. In re Am. Optical
Corp., 988 S.W.2d 711, 713 (Tex. 1998) (orig. proceeding) (per curiam).
      A nonresident defendant’s contacts may give rise to either general
or specific jurisdiction. Guardian Royal Exch. Assurance, Ltd. v. Eng.




                                    10
China Clays, P.L.C., 815 S.W.2d 223, 227–28 (Tex. 1991). General
jurisdiction requires that a defendant be “essentially at home” in the
forum State. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.
915, 919 (2011). Specific jurisdiction exists when (1) the defendant has
“made minimum contacts with Texas by purposefully availing itself of
the privilege of conducting activities [in the state],” and (2) the
defendant’s potential liability arose from or is related to those contacts.
Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 576 (Tex. 2007).
Because specific jurisdiction is at issue here, we examine these two
elements in turn.
      To show purposeful availment, a plaintiff must prove that a
nonresident defendant seeks a benefit, advantage, or profit from the
forum market. Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d
777, 785 (Tex. 2005). Only the defendant’s contacts are relevant, not the
unilateral activity of another party or third person. And those contacts
“must be purposeful rather than random, fortuitous, or attenuated.”
Moncrief Oil Int’l, Inc. v. OAO Gazprom, 414 S.W.3d 142, 151 (Tex. 2013)
(quoting Retamco Operating, Inc. v. Republic Drilling Co., 278 S.W.3d
333, 338–39 (Tex. 2009)). In products liability cases, showing that the
defendant placed the product in the stream of commerce is not alone
sufficient to establish purposeful availment; some additional conduct or
“plus factor”—such as design for use in the target market—must also be
shown. See Asahi, 480 U.S. at 112 (explaining that “[a]dditional conduct
of the defendant may indicate an intent or purpose to serve the market
in the forum State, for example, designing the product for the market in
the forum State”); Spir Star AG v. Kimich, 310 S.W.3d 868, 873 (Tex.




                                    11
2010); see also Luciano v. SprayFoamPolymers.com, LLC, 625 S.W.3d 1,
18 (Tex. 2021) (“Additional conduct that [the defendant] tapped into the
Texas market is evinced by its use of a Texas distribution center and a
Texas sales representative to create a market to sell to local installers.”).
       Turning to relatedness, a plaintiff must demonstrate a
“substantial     connection”      between      the    “defendant’s      forum
contacts . . . and the operative facts of the litigation.” Moki Mac, 221
S.W.3d at 585.      A special appearance must be granted when this
connection is “too attenuated to satisfy specific jurisdiction’s due-process
concerns.” Id. at 588. The foreseeability of litigation in the forum is
relevant in determining whether a substantial connection exists.
Guardian Royal, 815 S.W.2d at 227.
       Here, the parties’ dispute concerns the permissible scope of
corporate representative depositions, a matter that courts commonly
address on a topic-by-topic basis.          Given the theory of specific
jurisdiction that Christianson asserts, each topic must target discovery
that is essential to prove (1) Jana’s purposeful availment (placement in
the stream and “additional conduct”) or (2) relatedness (substantial
connection between the forum contacts and the litigation). A proper
topic need not be essential to all disputed factors simultaneously.6


       6 We have not required plaintiffs to use the same evidence to prove all
disputed elements. See Luciano, 625 S.W.3d at 17 (rejecting “conflat[ion of]
the purposeful-availment inquiry and the relatedness inquiry,” which are “two
co-equal components” of specific jurisdiction (quoting Moki Mac, 221 S.W.3d at
579)); id. at 18 (“[I]f the actionable conduct occurs in Texas, we have never
required that the lawsuit also arise directly from the nonresident defendant’s
additional conduct.”). Thus, for example, a proper topic may seek facts
essential to prove “additional conduct” without also seeking facts essential to




                                      12
      The six deposition topics currently in dispute encompass some
matters that are essential to prove purposeful availment or relatedness
under Christianson’s stream-of-commerce-plus theory of personal
jurisdiction. But they also include matters that are not essential in
determining either factor, and they are overbroad and duplicative in
certain respects. We do not fault the parties or the trial court for failing
to anticipate the contours of the approach we have articulated today.
Rather, we conclude that the parties should have an opportunity to
discuss and reformulate the six topics with this approach in mind, and
the trial court should have the opportunity in the first instance to rule
on any disputes that remain.

      B.     Tailoring the topics

      To assist in this effort, we observe that the current deposition
topics regarding Jana’s alleged design and compliance services could
include questions essential in determining whether Jana engaged in
additional conduct indicating its purpose to serve the Texas market
under the stream-of-commerce-plus theory. Christianson claims that its
proposed discovery seeks information about “Jana’s role in the
reformulation project and in maintaining certification,” as well as Jana’s
knowledge of “product needs” in Texas. Questions that target whether
Jana had such knowledge and used it to reformulate products for the
Texas market are essential to determine whether Jana’s actions meet
the plus factor of “designing the product for the market in the forum



“placement” of the product in the stream of commerce, or facts that tie the
additional conduct causally to the litigation.




                                    13
State.” Asahi, 480 U.S. at 112. But Christianson’s topics regarding
Jana’s general knowledge or activities do not seek essential information.
And questions regarding any other party’s intent to target the Texas
market are not relevant because that intent cannot be imputed to Jana.
      Importantly, simply inserting the phrase “in Texas” or “in Texas
field conditions” into a topic does not make it essential to prove specific
jurisdiction. Knowledge of how a product works “in Texas”—the subject
of one disputed topic—is akin to “awareness that the stream of
commerce may or will sweep the product into the forum State,” which is
an insufficient basis for specific jurisdiction. See id. Jana’s knowledge
of, or tests concerning, how a product at issue functions in Texas field
conditions may be essential in determining purposeful availment under
a stream-of-commerce-plus theory if such knowledge or tests are tied to
Jana’s intent to target the market in Texas. See id. Likewise, any
design work that Jana did using knowledge of Texas field conditions
may be essential in determining whether there is a substantial
connection between Jana’s alleged contacts and Christianson’s claims
against it. But mere general awareness of a range of conditions within
which a product must operate does not itself show a purpose to serve all
markets in which those conditions exist.
      Moreover, applying general discovery principles, the disputed
topics are too broad. See CSX, 124 S.W.3d at 152–53. Though deposition
topics—by their nature—may be broader in scope than individual
deposition questions or interrogatories, the principle that discovery




                                    14
requests should not be overbroad nevertheless applies.7 See id. at 153
(noting that we have not “identified different standards for evaluating
various discovery methods”) (citing K Mart Corp. v. Sanderson, 937
S.W.2d 429, 431 (Tex. 1996)); In re Allstate Fire & Cas. Ins. Co., 617
S.W.3d 635, 643–44, 47 (Tex. App.—Houston [14th Dist.] 2021, orig.
proceeding) (concluding that some deposition topics at issue were “broad
enough to encompass other matters irrelevant to the underlying . . .
claim”). The topics should be tailored to provide further limitations as
to time and subject matter. See CSX, 124 S.W.3d at 153 (citing Texaco,
Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex. 1995)).
       Finally, some of the disputed topics are cumulative or duplicative
of topics that the parties do not dispute. See TEX. R. CIV. P. 192.4.
Taking the total list of thirty proposed topics into consideration, some
disputed topics target information already accessible through topic 19,
which includes “Jana’s participation in studies, tests, investigations and
assessments of the performance of plastic tubing in Texas.”               The
mandamus record does not indicate that Jana challenged topic 19.
Studies, tests, and investigations related to the performance of “plastic
tubing” could include the same studies, tests, and investigations sought
in topics 17, 18, and 30. Whether that overlap constitutes “unreasonably
cumulative or duplicative” discovery is a question for the trial court. See
TEX. R. CIV. P. 192.4 (emphasis added).


       7 We recognize that it is common practice to provide topics rather than
individual questions when noticing the depositions of corporate
representatives, and we do not disturb this general practice. But in contexts
such as jurisdictional disputes where the availability of discovery is limited,
topics should be tailored to take those limits into account.




                                      15
III.   Mandamus relief is proper.

       Having concluded that the court of appeals clearly erred in
restricting discovery more than Rule 120a requires, we next consider
whether mandamus relief is a proper remedy. We review a court of
appeals’ issuance of a writ of mandamus for an abuse of discretion, but
in doing so our focus remains on the trial court’s order. In re Turner,
591 S.W.3d 121, 124 (Tex. 2019) (orig. proceeding) (citing In re State,
556 S.W.3d 821, 826 (Tex. 2018) (orig. proceeding)). A court of appeals
may issue a writ of mandamus only if the trial court abused its
discretion and there is no adequate remedy by appeal.         Johnson v.
Fourth Ct. of Appeals, 700 S.W.2d 916, 917 (Tex. 1985). “If the trial
court did not abuse its discretion, then the court of appeals erred in
granting mandamus relief.” In re Am. Homestar of Lancaster, Inc., 50
S.W.3d 480, 483 (Tex. 2001) (orig. proceeding) (citing Johnson, 700
S.W.2d at 917); see also In re Panchakarla, 602 S.W.3d 536, 539 (Tex.
2020) (orig. proceeding); Scott v. Twelfth Ct. of Appeals, 843 S.W.2d 439,
440 (Tex. 1992) (orig. proceeding).
       As we have explained, the trial court did not abuse its discretion
for the reason identified by the court of appeals. We conclude that the
court of appeals erred when it held that discovery on eight of the nine
disputed deposition topics should be denied because Rule 120a(3)
discovery must relate exclusively to the jurisdictional issue. Therefore,
mandamus relief is proper.




                                      16
                             CONCLUSION

Because the court of appeals’ grant of mandamus relief narrowing
Christianson’s jurisdictional discovery was based on a legally incorrect
understanding of the available scope of discovery, we conditionally grant
mandamus relief to Christianson. We direct the court of appeals to
vacate its mandamus order, and we instruct the trial court to apply the
standards explained above to the six deposition topics that remain in
dispute. Our writ will issue only if the court of appeals fails to act in
accordance with this opinion.



                                        J. Brett Busby
                                        Justice

OPINION DELIVERED: February 4, 2022




                                   17